[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The first and third counts of the amended complaint, seeking contribution, are equitable in nature; Hanover Ins. Co. v.Fireman's Fund Ins. Co., 217 Conn. 340, 353 (1991); and do not seek "to enforce an obligation, duty, or right arising under Article 3." General Statutes § 42a-3-118, comment (1). Therefore, those claims are not controlled by the statute of limitations on which the defendants rely.
The claim asserted in the second count did not accrue until October 2, 1993; see generally Connecticut Attorneys Title v.McDonough, Superior Court, judicial district of Hartford/New Britain at Hartford, No. 530925 (December 4, 1996, Sheldon, J.) (18 CONN. L. RPTR. 337, 342-43), and, therefore, is timely.
The defendant's motion for summary judgment is denied.
BY THE COURT
Bruce L. LevinJudge of the Superior Court